Citation Nr: 0428840	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  04-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service 
connection.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for post operative scar on the left ankle.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for chondromalacia of the left patella 
with crepitus and limitation of motion.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for duodenal ulcer with gastroesophageal 
reflux disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1977 and from October 1982 to June 1985.  The record also 
shows that the veteran had an additional two years of active 
service prior to October 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2003 decision by the RO which 
granted service connection for bilateral hearing and assigned 
a 10 percent evaluation, and denied increased ratings for the 
remaining issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims folder reflects that following the 
issuance of the February 2004 statement of the case, and 
prior to the claims folder being transferred to the Board, VA 
outpatient treatment records dated from February 2004 to 
August 2004 were received and incorporated into the claims 
folder.  These records reflect treatment for the veteran's 
service-connected disabilities.  However, the records were 
not reviewed by the RO, nor was a supplemental statement of 
the case prepared that addressed the new evidence.  This must 
be rectified.

By letter dated August 27, 2004, the veteran was notified 
that his appeal was being certified to the Board of Veterans' 
Appeals (Board).  In September 2004, he was notified that his 
request for a hearing in Washington D.C. was scheduled for 
November 1, 2004.  In a letter received on September 28, 
2004, the veteran requested to have his hearing changed to a 
travel Board hearing at the RO due to health issues 
concerning his wife.  

Inasmuch as the veteran's request for a travel board hearing 
was received within 90 days of certification of his appeal to 
the Board, the appeal is referred back to the RO for 
appropriate action as provided for under 38 C.F.R. 
§ 20.1304(a) (2003).  

Accordingly, this case must be REMANDED to the RO for the 
following actions:  

1.  The RO should again review the VA 
outpatient treatment records received in 
August 2004.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

2.  The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


